  Case 2:20-cv-00856-JMA-ST Document 9 Filed 12/29/20 Page 1 of 2 PageID #: 55




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X   For Online Publication Only
RANDY HOVANCE,
                                                                          ORDER
                                    Plaintiff,                            20-CV-856 (JMA) (ST)

                        -against-                                                     FILED
                                                                                      CLERK
WILLIAMS, ALEXANDER & ASSOCIATES, INC.,                                      12/29/2020 12:19 pm
                                                                                U.S. DISTRICT COURT
                                    Defendant.
                                                                           EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X         LONG ISLAND OFFICE
AZRACK, United States District Judge:

        Before the Court is the motion of plaintiff Randy Hovance (“Plaintiff”) for default judgment

against defendant Williams, Alexander & Associates, Inc. (“Defendant”). For the reasons stated

herein, Plaintiff’s motion is GRANTED.

                                                 I. DISCUSSION

    A. Defendant Defaulted

        Defendant was properly served in the action, but has not appeared, answered, or responded

to the instant motion for default judgment, or otherwise defended this action.

    B. Liability

        When a defendant defaults, the Court is required to accept all the factual allegations in the

complaint as true and draw all reasonable inferences in the plaintiff’s favor. Finkel v. Romanowicz,

577 F.3d 79, 84 (2d Cir. 2009). However, the Court also must determine whether the allegations in

the complaint establish the defendant’s liability as a matter of law. Id. Here, Plaintiff brings claims

for violations of the Fair Debt Collection Practices Act (“FDCPA”). (ECF No. 1.) The Court finds

that the allegations in the complaint are sufficient to establish Defendant’s liability.
    Case 2:20-cv-00856-JMA-ST Document 9 Filed 12/29/20 Page 2 of 2 PageID #: 56




     C. Damages

         “‘[W]hile a party’s default is deemed to constitute a concession of all well pleaded

allegations of liability, it is not considered an admission of damages.’” Bricklayers & Allied

Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d

182, 189 (2d Cir. 2015) (quoting Cement & Concrete Workers Dist. Council Welfare Fund v. Metro

Found. Contractors, Inc., 699 F.3d 230, 234 (2d Cir. 2012)). The Court must conduct an inquiry to

“ascertain the amount of damages with reasonable certainty.” Credit Lyonnais Sec., Inc. v.

Alcantara, 183 F.3d 151, 155 (2d Cir. 1999) (citing Transatlantic Marine Claims Agency, Inc. v.

Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997)). The Court finds that Plaintiff has established

$1,000.00 in statutory damages, $4,507.00 in attorneys’ fees1 and $465.00 in costs.

                                               II. CONCLUSION

         The Clerk of Court is respectfully directed to enter judgment against Defendant for $1,000.00

in statutory damages, $4,507.00 in attorneys’ fees, and $465.00 in costs. Plaintiff is also directed to

serve a copy of this Order on Defendant and file proof of service on ECF within seven (7) days.

SO ORDERED.

Dated: December 29, 2020
       Central Islip, New York

                                                                /s/ (JMA)
                                                               JOAN M. AZRACK
                                                               UNITED STATES DISTRICT JUDGE


1
  Plaintiff seeks attorneys’ fees at a rate of $450.00 per hour for his attorneys, Craig B. Sanders and David M. Barshay.
Recently, this Court analyzed a similar request for attorneys’ fees from Mr. Sanders and Mr. Barshay in granting a
motion for default judgment under the FDCPA. In that case, the Court determined that these attorneys’ requested hourly
rate of $525.00 was unreasonable, and instead found “that an hourly rate of $350.00 for both Mr. Sanders and Mr.
Barshay is appropriate, as this case ‘did not present any novel or difficult questions of law and did not require a high
level of skill.’” Brown v. Joben Enterprises, Inc., No. 17-CV-6421, 2019 WL 1934521, at *2 (E.D.N.Y. Apr. 30, 2019)
(quoting Dagostino v. Computer Credit, Inc., 238 F. Supp. 3d 404, 412 (E.D.N.Y. 2017)). Here, the Court likewise finds
that a $350.00 per hour rate for the work of Mr. Sanders and Mr. Barshay is reasonable given that this case also did not
present novel or difficult questions of law. Accordingly, Plaintiff is awarded $4,480.00 for the 12.8 hours of work of
Mr. Barshay and Mr. Sanders and $27.00 for the 0.3 hours of work of their paralegal, Angeliza Franco.
                                                           2
